PER CURIAM.
We affirm the final summary judgment entered in favor of appellees. Appellant sued appellees for specific performance of a real estate contract, and fraud in the inducement of the same contract. The contract attached was not signed by appel-lees, nor was the seller identified. Appel-lee Allapattah Properties Partnership moved for summary judgment pursuant to section 725.01, Florida Statutes (2003), and attached an affidavit of its general partner swearing that he refused to deal with appellant and never signed a contract to sell him the subject real estate. While appellant filed a response seeming to allege that a real estate agent signed the contract on behalf of Allapattah Properties Partnership by way of an additional letter, the motion was not sworn, and no affidavits were filed. In any event, the letter to which appellant points as part of the contract cannot be considered a signed document agreeing to sell the property. The trial court granted summary judgment and considered the lawsuit frivolous, assessing attorney’s fees. We agree.
Affirmed.
WARNER, POLEN and TAYLOR, JJ., concur.